Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 12/21/2020 have been considered by the Examiner.
Claims 1, 17, 18, and 19 are amended. Claims 9, 10, and 13 are cancelled. Claims 1-8, 11, and 13-19 are pending in the present application and an action on the merits follows.

Notice to Applicant
	In light of the present amendments, the 35 USC 101 rejections have been withdrawn. Amendments specifying the type of transfer protocol based on image size provide a technological solution to a technological problem under Step 2A Prong 2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 11, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Datta (U.S. Patent Application Publication No. 20040249677) in view of Raczynski (U.S. Patent Application Publication No. 20080189496), Kopylov (U.S. Patent Application Publication No. 20190239868), and Varma (“Managing DICOM images: Tips and tricks for the radiologist”).
Regarding claim 1, Datta teaches a method for transferring a medical image record, comprising: 
receiving, by one or more computing devices and from a client device of a first user, a query for the medical image record stored within a record storage system [P 90-92, Fig, 1] (Datta teaches a server, which is interpreted as one or more computing devices, receiving, from a client device, query data representing a search for medical information within one or more data repositories; Datta teaches that the medical information includes medical images), 
selecting, by the one or more computing devices, a transfer protocol for transferring the medical image record from the record storage system [P 90-92, 100, Fig. 2] (Datta teaches determining a communications protocol for interfacing with the desired repository)  
transferring, by the one or more computing devices, the medical image record using the transfer protocol [P 90-92] (Datta teaches transmitting the queried medical information based on the selected communications protocol); and 
sending the medical image record to the client device of the first user for display [P 92, 100] (Datta teaches transmitting the medical information for rendering on the client device), 
Datta may not explicitly teach:
based on at least a first characteristic of the one or more  characteristics of the medical image record; 
However, Raczynski teaches:
based on at least a first characteristic of the one or more  characteristics of the medical image record [P 47] (Raczynski teaches determining transfer protocol based on a parameter of medical data); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Patient and user orientated data archiving as taught by Raczynski with the Comprehensive searchable medical record system supporting healthcare delivery and experiment taught by Datta with the motivation of optimizing communication speeds [Raczynski, P 47].
Datta and Raczynski may not explicitly teach:
the medical image record having a size, and one or more characteristics, each characteristic being a proxy for the size to suggest if the size the record is above a size threshold or below the size threshold; 
wherein the transfer protocol is a Digital Imaging and Communications in Medicine (DICOM) messaging protocol if the first characteristic suggests the size of the medical image record is above the size threshold; and  
wherein the transfer protocol is a DICOM protocol if the first characteristic suggests the size of the medical image record is below the size threshold.
However, Kopylov teaches:
the medical image record having a size, and one or more characteristics, each characteristic being a proxy for the size to suggest if the size the record is above a size threshold or below the size threshold [P 122-125, 130] (Kopylov teaches medical images of varying sizes, including measurements such as mm, pixels, and GB, any of which are interpreted as characteristics being a proxy for size); 
wherein the transfer protocol is a Digital Imaging and Communications in Medicine (DICOM) messaging protocol if the first characteristic suggests the size of the medical image record is above the size threshold [P 4, 140-143, 158] (Kopylov teaches determining whether an image data item is greater than a size threshold and using DICOM messaging protocol for said items); and 
wherein the transfer protocol is a DICOM protocol if the first characteristic suggests the size of the medical image record is below the size threshold [P 140, 158] (Kopylov teaches determining whether an image data item is less than a size threshold and using DICOM messaging protocol for said items).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for managing large medical image data as taught by Kopylov with the method taught by Datta and Raczynski with the motivation of improving efficiency and speed of file management systems [Kopylov, P 3, 126].

web services (describing the DICOM protocol associated with image records below the size threshold) 
However, Varma teaches:
web services [P 3 under “What are the Other Commonly Used File Formats and when do I need them?” section] (Varma teaches preferably using web services for small images)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include web communications for small images as taught by Varma with the method taught by Datta, Raczynski, and Kopylov with the motivation of improving portability for web image transfer [Varma, P 3 under “What are the Other Commonly Used File Formats and when do I need them?” section].
Regarding claim 2, Datta, Raczynski, Kopylov, and Varma teach the method of claim 1, wherein the record storage system comprises a picture archiving and communication system (PACS) [P 82] (Datta teaches that any of the servers may operate as a PACS).  
Regarding claim 6, Datta, Raczynski, Kopylov, and Varma teach the method of claim 1, wherein at least one characteristic comprises an image type [P 29] (Raczynski teaches that the parameters may include image modality, which is interpreted as type).  
Obviousness for combining the teachings of Datta, Raczynski, Kopylov, and Varma is discussed above for claim 1 and is incorporated herein.
Regarding claim 7, Datta, Raczynski, Kopylov, and Varma teach the method of claim 6, wherein the image type is one of an X-ray CR type, a CT type, an MRI type, and an ultrasound type [P 18, 85] (Raczynski teaches that the modality includes MRI, ultrasound, etc.).  
Obviousness for combining the teachings of Datta, Raczynski, Kopylov, and Varma is discussed above for claim 1 and is incorporated herein.
Regarding claim 8, Datta, Raczynski, Kopylov, and Varma teach the method of claim 6, wherein the transfer protocol is selected based at least in part on the image type [P 29, 47] (Raczynski teaches that the transfer protocol is determined based on parameters, and that the parameters may include modality).  
Obviousness for combining the teachings of Datta, Raczynski, Kopylov, and Varma is discussed above for claim 1 and is incorporated herein.
Regarding claim 11, Datta, Raczynski, Kopylov, and Varma teach the method of claim 1, wherein selecting comprises selecting one of a Transmission Control Protocol (TCP) connection and a HyperText Transfer Protocol / HyperText Transfer Protocol Secure (HTTP/S) connection [P 92] (Datta teaches that the determined transfer protocol may be TCP, HTTP, etc.).  
Regarding claim 13, Datta, Raczynski, Kopylov, and Varma teach the method of claim 1, further comprising caching the medical image record [P 82-83] (Datta teaches a Master Record, which is interpreted as a cache, for storing the medical information obtained from the databases for future use).  
Regarding claim 14, Datta, Raczynski, Kopylov, and Varma teach the method of claim 1, further comprising transferring one or more additional medical image records associated with the medical image record and caching the additional medical image records [P 82-83, 94-96, 99] (Datta teaches retrieving associated medical information and storing said information in the Master Record).  
Regarding claim 15, Datta, Raczynski, Kopylov, and Varma teach the method of claim 1, further comprising querying the record storage system for at least one of the characteristics of the medical image record [P 54] (Raczynski teaches searching data stores for data items depending on at least one parameter, which is interpreted as querying a storage system for a characteristic).  
Obviousness for combining the teachings of Datta, Raczynski, Kopylov, and Varma is discussed above for claim 1 and is incorporated herein.
Regarding claim 16, Datta, Raczynski, Kopylov, and Varma teach the method of claim 15, wherein the transfer protocol is selected based on the at least one characteristic of the medical image record [P 47] (Raczynski teaches determining transfer protocol based on a parameter of medical data).  
Obviousness for combining the teachings of Datta, Raczynski, Kopylov, and Varma is discussed above for claim 1 and is incorporated herein.
Regarding claim 18, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 19, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Datta (U.S. Patent Application Publication No. 20040249677), Raczynski (U.S. Patent Application Publication No. 20080189496), Kopylov (U.S. Patent Application Publication No. 20190239868), and Varma (“Managing DICOM images: Tips and tricks for the radiologist”) as applied to claim 1 above, and further in view of Noro (U.S. Patent Application Publication No. 20190189282).
Regarding claim 3, Datta, Raczynski, Kopylov, and Varma may not explicitly teach the method of claim 1, wherein the medical image record comprises one or more Digital Imagining and Communications in Medicine (DICOM) Service-Object Pair (SOP) Instances.
However, Noro teaches the method of claim 1, wherein the medical image record comprises one or more Digital Imagining and Communications in Medicine (DICOM) Service-Object Pair (SOP) Instances [P 80-81] (Noro teaches DICOM images comprising types of Service Object Pair classes, which are interpreted as SOP instances).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Noro with the teachings of Datta, Raczynski, 
Regarding claim 4, Datta, Raczynski, Kopylov, Varma, and Noro teach the method of claim 3, wherein at least one characteristic comprises a number of DICOM SOP Instances [P 80-81] (Noro teaches DICOM images comprising types of Service Object Pair classes, which are interpreted as corresponding to the characteristics taught above).
Obviousness for combining the teachings of Datta, Raczynski, Kopylov, Varma, and Noro is discussed above for claim 3 and is incorporated herein.
Regarding claim 5, Datta, Raczynski, Kopylov, Varma, and Noro teach the method of claim 4, wherein the transfer protocol is selected based at least in part on the [P 47] (Raczynski teaches determining transfer protocol based on a data parameters or characteristics)
number of DICOM SOP Instances [P 80-81] (Noro teaches DICOM images comprising types of Service Object Pair classes, which are interpreted as corresponding to the characteristics taught above).  
Obviousness for combining the teachings of Datta, Raczynski, Kopylov, Varma, and Noro is discussed above for claim 3 and is incorporated herein.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Datta (U.S. Patent Application Publication No. 20040249677), Raczynski (U.S. Patent Application Publication No. 20080189496), Kopylov (U.S. Patent Application Publication No. 20190239868), and Varma (“Managing   as applied to claim 1 above, and further in view of Logan (U.S. Patent Application Publication No. 20140101273).
Regarding claim 17, Datta, Raczynski, Kopylov, and Varma may not explicitly teach the method of claim 1, further comprising receiving, by the one or more computing devices and from the client device of the first user a unique identifier associated with the record storage system.
However, Logan teaches the method of claim 1, further comprising receiving, by the one or more computing devices and from the client device of the first user a unique identifier associated with the record storage system [P 96] (Logan teaches receiving a user query including a patient identifier).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Remote control of medical devices using instant messaging infrastructure as taught by Logan with the system taught by Datta, Raczynski, Kopylov, and Varma with the motivation of including unique identifiers in search queries thereby increasing specificity of the query and increasing the likelihood of a user finding the information they seek.

Response to Arguments
Applicant’s Remarks filed 12/21/2020 have been fully considered by the Examiner. Arguments will be responded to herein below in the order in which they appear in the Remarks filed 12/21/2020.

Claim Objections
1.	Regarding Applicant’s remarks addressing previous claim objections, in light of the present amendments these objections have been withdrawn.

35 USC 101 Remarks
2.	Regarding Applicant’s remarks addressing previous 35 USC 101 rejections, in light of the present amendments, these rejections have been withdrawn. Amendments specifying the type of transfer protocol based on image size provide a technological solution to a technological problem under Step 2A Prong 2. 

35 USC 103 Remarks
3.	Regarding Applicant’s 35 USC 103 remarks addressing the amendments, Examiner respectfully submits that new art has been applied to the claims as the present time. Applicant specifically points to the two new wherein limitations at the end of the independent claims. Examiner relies on previously references Kopylov to teaches determining whether image characteristics suggest size of image records above or below a threshold [P 140], and using DICOM communication protocols for the images [P 141-143, 158]. Examiner also relies on newly referenced Varma to teach using web communication protocols for small images [P 3 under “What are the Other Commonly Used File Formats and when do I need 
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sieffert (U.S. Patent No. 6275869), Nakamura (US Patent Application Publication No. 20120183191)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.F.D./Examiner, Art Unit 3626                    

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626